IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In re the Matter of the Writ of Mandamus)
of CARL ALONZO BROOKS.                  )         DIVISION ONE

CARL ALONZO BROOKS,                         )     No. 76846-8-I

                        Appellant,
                                           )      UNPUBLISHED OPINION
                   v.

KING COUNTY SUPERIOR COURT                 )
and the STATE OF WASHINGTON,               )
                        Respondent.        )      FILED: April 22, 2019


       DWYER, J.   —    Carl Alonzo Brooks filed a petition for writ of mandamus

against King County and the State of Washington Department of Corrections

(DCC) seeking back wages under a theory that DCC and King County owed him

a past duty to guarantee him a minimum wage job while he was incarcerated at

various DOC facilities. On King County’s and DOC’s motions for dismissal, the

trial court dismissed all of Brooks’ claims and ruled that Brooks’ lawsuit was

frivolous. Brooks appeals, asserting that the trial court erred by dismissing his

claims against King County and DOC and by ruling that his lawsuit was frivolous.

       Brooks failed to properly serve King County. His claims against both King

County and DOC were barred by the applicable statute of limitation. Therefore,

we affirm the trial court’s order dismissing Brooks’ claims against King County

and finding that Brooks’ lawsuit was frivolous.
 No. 76846-8-1/2


         Brooks failed to specify in his notice of appeal that he was appealing from

the order dismissing his claims against DCC. Such a specification is required to

perfect an appeal from a trial court decision. Thus, we dismiss his appeal from

that order.



        This appeal arises from an action brought by Brooks entitled “Petition for

Writ of Mandamus.” Brooks filed the petition seeking back wages from DCC and

King County in the amount of $605,844.40. According to Brooks, he was entitled

to a minimum wage job while incarcerated at various DCC facilities from 1990

through 2005, and it was only through the discriminatory acts of DCC employees

that he was denied the wages he would have earned by working at such a job

during that time period. Brooks served his lawsuit on King County by mailing

copies of his petition and summons to the clerk of the King County Superior

Court and to the King County Prosecutor.

        Both DCC and King County moved for dismissal, with prejudice, of all of

Brooks’ claims.1 King County asserted that Brooks had failed to comply with the

requirements for sufficient service of process, that all of his claims were barred

by the applicable statute of limitation, that his petition failed to state a cognizable

claim against King County, and that his legal action was frivolous. DCC asserted

that Brooks had an adequate remedy at law and thus was precluded from filing a



        1 Brooks failed to file any timely response to these motions. Instead, on the morning of

the hearing on King County’s and DOC’s motions for dismissal, counsel for King County received
a response brief, a cross motion for summary judgment, and a motion requesting a continuance
from Brooks. Neither the trial court nor counsel for DOC received these documents. No cross
motion was noted before the court.


                                                   2
 No. 76846-8-113


writ of mandamus action, that he could not petition for a writ of mandamus that

sought an award of money damages, that all of his claims were barred by the

applicable statute of limitation, and that his lawsuit was frivolous.

        The trial court granted both DOC’s and King County’s motions to dismiss

with prejudice. The trial court explained that it granted King County’s motion both

because Brooks failed to properly serve process on King County and because

his petition failed to state any cognizable claim against King County. The trial

court further clarified that it dismissed the claims with prejudice because—even if

Brooks managed to sufficiently serve process at a later date—all of his claims

were barred by the applicable statute of limitation.

        Turning to DOC’s motion to dismiss, the trial court explained that it

granted dismissal with prejudice of all claims against DCC because (1) DCC had

no duty to provide Brooks with the minimum wage job he asserted was his right,

(2) a writ of mandamus was inappropriate as a vehicle for his claim for money

damages, and (3) Brooks previously had an adequate remedy at law (thus

barring the mandamus action). Additionally, the trial court found that Brooks’

lawsuit was frivolous for purposes of RCW 4.24.430.2

        Brooks subsequently filed a notice of appeal. This notice stated:

        PLEASE TAKE NOTICE I, Carl Brooks, the Petitioner, pro se in the
        Writ of Mandamus that was summarily dismissed by the judge’s
        adaptation of Respondent’s King County’s Dispositive CR 12(b)(6),
        CR 12(c) and R.C.W 4.24.430, and without any review of my (Pet.
        Brooks) Response and Cross-Motion for Summary Partial
        Judgment is hereby giving my notice of appeal.

         2 This statute prevents persons serving criminal sentences in Washington from obtaining

waivers of court filing fees in civil actions or appeals if they have, on three or more occasions
while incarcerated, brought any actions commenced after July 22, 2011, that were dismissed as
frivolous or malicious. RCW 4.24.430.


                                                    3
No. 76846-8-1/4



       Brooks did not reference the trial court’s dismissal of his claims against

DCC anywhere in his notice of appeal, nor did he attach any of the trial court’s

orders to the notice of appeal.



       Brooks seeks reversal of the trial court’s ruling dismissing his claims with

prejudice and the trial court’s finding that his claims were frivolous. Because

Brooks failed to properly serve King County and his claims were barred by the

applicable statute of limitation, we affirm the trial court’s dismissal with prejudice

and its ruling that Brooks’ claims were frivolous with regard to the claims against

King County. However, we decline to review the trial court’s order dismissing

Brooks’ claims against DCC because Brooks did not file a notice of appeal

asserting that he was appealing from the trial court’s order dismissing Brooks’

claims against DCC.

                                          A

       King County asserts that the trial court properly dismissed Brooks’ claims

against it and properly ruled that his claims were frivolous both because the trial

court lacked personal jurisdiction over King County due to Brooks’ failure to

properly serve King County and because Brooks’ claims were barred by the

applicable statute of limitation. We agree.

      We review dismissals for lack of personal jurisdiction de novo. State v. LG

Elecs., Inc., 186 Wn.2d 169, 176, 375 P.3d 1035 (2016) (citing FutureSelect

Portfolio Mgmt., Inc. v. Tremont Grp. Holdings, Inc., 180 Wn.2d 954, 963, 331

P.3d 29 (2014)). ‘A court does not have personal jurisdiction over a party if the


                                              4
No. 76846-8-1/5


individual or entity is not designated as a party and has not been made a party by

service of process.” Dept of Soc. & Health Servs. v. Zamora, 198 Wn. App. 44,

73, 392 P.3d 1124 (2017).

       The procedure for serving a county is set forth in RCW 4.28.080, which

states that

       summons shall be served by delivering a copy thereof, as follows:
              (1) If the action is against any county in this state, to the county
       auditor or, during normal office hours, to the deputy auditor, or in the case
       of a charter county, summons may be served upon the agent, if any,
       designated by the legislative authority.

       King County is a charter county. See KING COUNTY CHARTER, Preamble;

Art. I. King County’s legislative authority, the King County Council, has

designated an agent to accept service of a summons on behalf of the county:

‘Service of summons upon council clerk. For the purpose of service of

summons on King County under provisions of RCW 4.28.080, the person to be

served is the clerk of the county council. (Ord. 13, 1969).” KING COUNTY CODE          §
2.04.010.

       Pursuant to RCW 4.16.080(2), “[ajn action for taking, detaining, or injuring

personal property, including an action for the specific recovery thereof, or for any

other injury to the person or rights of another not hereinafter enumerated” must

be commenced within three years. An action for alleged back wages is an

invasion of a personal right subject to this three year statutory limitation period.

Sorey v. Barton Oldsmobile, 82 Wn. App. 800, 806, 919 P.2d 1276 (1996),

review granted and case dismissed, 131 Wn.2d 1001 (1997).




                                              5
 No. 76846-8-116


        ‘A lawsuit is frivolous if, when considering the action in its entirety, it

cannot be supported by any rational argument based in fact or law.” Dave

Johnson Ins., Inc. v. Wright, 167 Wn. App. 758, 785, 275 P.3d 339 (2012) (citing

Curhan v. Chelan County, 156 Wn. App. 30, 37, 230 P.3d 1083 (2010)). We will

not disturb a trial court’s determination that an action was frivolous absent a clear

abuse of discretion. Reid v. Dalton, 124Wn. App. 113, 125, 100 P.3d 349

(2004). The trial court abuses its discretion if “its order is manifestly

unreasonable or based on untenable grounds.” Gillett v. Conner, 132 Wn. App.

818, 822, 133 P.3d 960 (2006).

        The record shows that Brooks arranged for his summons to be served on

the clerk of the King County Superior Court. This was a bad mistake on his part.

The law required that the summons be served on the clerk of the King County

Council. Therefore, Brooks did not properly serve King County and the trial court

lacked personal jurisdiction over King County in this action. Furthermore, all of

Brooks’ claims relate back to the time period of 1990 through 2005, well beyond

the three year statutory limitation period applicable to Brooks’ claim for back

wages. Thus, the trial court properly dismissed Brooks’ claims against King

County with prejudice.3 Finally, because Brooks’ claims, dating back to 1990

through 2005, were so clearly barred by the three year statutory limitation period

applicable to such claims, the trial court did not abuse its discretion by ruling that

Brooks’ claims against King County were frivolous.



        ~ Brooks would be unable to cure the defects in his claims even if he managed to
properly serve King County.


                                                   6
 No. 76846-8-1/7


                                                   B

         DCC asserts that we must dismiss Brooks’ appeal against it because he

failed to designate the order granting dismissal of all of Brooks’ claims against

DCC in his notice of appeal. We agree.

         RAP 5.3(a) states that a “notice of appeal must (1) be titled a notice of

appeal, (2) specify the party or parties seeking the review, (3) designate the

decision or part of decision which the party wants reviewed, and (4) name the

appellate court to which the review is taken.” See also Clark County v. W. Wash.

Growth Mgmt. Hearings Review Bd., 177 Wn.2d 136, 144-45, 298 P.3d 704

(2013) (“[T]he notice of appeal must properly designate the decision or part of the

decision that the party wants reviewed.” (citing RAP 5.3(a)(3); Sargent v. Selvar,

46 Wn.2d 271, 272-73, 280 P.2d 683 (1955); Stewart v. Larkin, 74 Wash. 681,

687-88, 134 P. 186 (1913))). The rule further states that the “party filing the

notice of appeal should attach to the notice of appeal a copy of the signed order

or judgment from which the appeal is made.” RAP 5.3(a). Brooks’ notice of

appeal failed to designate the decision dismissing his claims against DCC for

review and he failed to attach a copy of the trial court’s order to his notice of

appeal. ~ The appeal was not properly taken. Therefore, we dismiss his appeal

from the trial court’s order dismissing his claims against DCC.




         ~ While RAP 5.3(f) explains that appellate courts will ‘disregard defects in the form of a
notice of appeal or a notice for discretionary review if the notice clearly reflects an intent by a
party to seek review,” there is nothing in Brooks’ notice of appeal that reflects an intent on his part
to seek review of the trial court’s order dismissing his claims against DCC.


                                                       7
No. 76846-8-1/8


      The order dismissing Brooks’ claims against King County and finding that

such claims were frivolous is affirmed. The appeal from the order dismissing

Brooks’ claims against DCC is dismissed.




WE CONCUR:



      Li0/~